Case 2:10-cr-14071-DLG Document 123 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 10-14071-CR-GRAHAM



  UNITED STATES OF AMERICA,


  vs.

  ROBERTO GUTIERREZ,

  Defendant.
  ________________________________/


                                     ORDER

        THIS CAUSE came before the Court originally on Defendant=s pro

  se Motion for an Emergency Injunction Ordering the Warden to

  Recalculate Good Time or, alternatively, to Modify His Sentence.

  [D.E. 114, 117]. The matter is now before the Court on the

  Magistrate Judge’s Report and Recommendation. [D.E. 121].

        THIS MATTER was matter was referred to the Honorable United

  States Magistrate Judge Chris McAliley. [D.E. 118]. Magistrate

  Judge McAliley issued a report recommending that Defendant’s motion

  be denied. [D.E. 121]. Movant filed timely objections to the

  Magistrate Judge’s report.       [D.E.   117]. However, the Court finds

  Defendant’s objections without merit.

        THE COURT has conducted a de novo review of the file and is

  otherwise fully advised in the premises. Accordingly, it is

        ORDERED AND ADJUDGED that United States Magistrate Judge
Case 2:10-cr-14071-DLG Document 123 Entered on FLSD Docket 09/29/2020 Page 2 of 2



  McAliley's Report is hereby RATIFIED, AFFIRMED and APPROVED in its

  entirety. [D.E. 121]. It is further

        ORDERED AND ADJUDGED that Defendant=s pro se Motion for an

  Emergency Injunction Ordering the Warden to Recalculate Good Time

  or, alternatively, to Modify His Sentence. [D.E. 114, 117] is

  DENIED.    It is further

        ORDERED AND ADJUDGED that no certificate of appealability

  shall issue in this matter.

        DONE AND ORDERED in Chambers at Miami, Florida, this 29th day

  of September, 2020.


                                            s/Donald L. Graham
                                            DONALD L. GRAHAM
                                            UNITED STATES DISTRICT JUDGE



  cc: All counsel of record
       Roberto Gutierrez, pro se




                                        2
